THAYER, Circuit Judge,
(concurring). I concur in the foregoing order affirming the decree of the circuit court on the ground stated in the .'opinion in chief, that the loan was usurious, and that the ágreeinefit under and by virtue of which the same was made was *43a mere device to cover usury. I also concur in the view that the Minnesota statute referred to in the ojúnion, as construed by the highest court of the state, creates a new or enlarged equitable right, which the federal courts, as well as the state courts, must enforce. Reynolds v. Bank, 112 U. S. 405, 410, 5 Sup. Ct. 213; In re Broderick’s Will, 21 Wall. 503, 520; Ex parte McNiel, 13 Wall. 236, 243; Van Norden v. Martin, 99 U. S. 378; Cummings v. Bank, 101 U. S. 153, 157; Furnace Co. v. Witherow, 149 U. S. 574, 33 Sup. Ct. 936; Gormley v. Clark, 134 U. S. 338, 10 Sup. Ct. 554. I express no opinion with reference to the question whether (lie contract was voidable; on the ground that it was entered into in violation of the insurance; laws of the state of Minnesota.